Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/343,089 filed on 04/18/2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 10/21/2016.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 04/18/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20, 23, 25-27, 29, 31-33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0152252 to Kim et al. (hereafter “Kim”) in further view of US 2014/0143607 to Vogt et al. (hereafter “Vogt”) and US 2015/0241566 to Chakraborty et a. (hereafter “Chakraborty”).

As per claim 19, Kim discloses a method for transmitting diagnosis data of a field device in an installation for process automation (FIGs. 1-2; paragraphs 0054-0055 and 0079-0081: “The railroad vehicle monitoring system 100 may transmit railroad vehicle status/diagnostic information including the sensing data about a status of each attached equipment to an external train control system 900”), wherein the field device has a communications link to a superordinate unit (FIGs. 1-2; paragraphs 0075-0076: status monitor device 400) via a communications loop (FIGs. 1-2; a communication between components (senders/receivers)), comprising:
capturing with a transducer unit in the communications module an electrical and/or physical variable and converting the electrical and/or physical variable into electrical energy (FIG. 2; paragraphs 0019, 0029 and 0064: “the energy harvester 210 collects at least one kind of energy generated by running of the railroad vehicle, converts the energy into electric energy, and supplies the electric energy as a power source for a sensing operation, a signal process with respect to a sensing value, and wireless communication of the sensing value.”);
receiving the diagnosis data of the field device by the communications module via a communication command sent by the field device (FIGs. 1-2; paragraphs 0054-0055 and 0079-0081); and
wirelessly transmitting the diagnosis data from the communications module to a reception unit (paragraphs 0055, 0058, and 0082-0083).
Kim discloses converted electrical energy (FIG. 2; paragraphs 0019, 0029 and 0064), and wirelessly transmitting the diagnosis data from the communications module to a reception unit (paragraphs 0055, 0058, and 0082-0083), however, Kim does not explicitly disclose polled diagnosis data; connecting a communications module to the communications loop in parallel with the field device; storing the converted electrical energy in an energy storage unit of the communications module up to a predetermined limit value; polling the diagnosis data of the field device using a communication command of the communications module; and transmitting the polled diagnosis data from the communications module to a reception unit as soon as the electrical energy stored in the energy storage unit reaches or exceeds the predetermined limit value and/or if the communications module receives a command for polling or transmitting.
Vogt further discloses polled diagnosis data (paragraphs 0019, 0021, 0041-042 and 0053); 
connecting a communications module to the communications loop in parallel with the field device (paragraph 0062: “In such embodiments the network field device could be located essentially anywhere in the network--including at the power supply end of the trunk or on any spur in parallel with any field device.”); 
polling the diagnosis data of the field device using a communication command of the communications module (paragraphs 0019, 0021, 0041-0042 and 0053: “The diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor.”); and 
transmitting the polled diagnosis data from the communications module to a reception unit as soon as the electrical energy stored in the energy storage unit reaches or exceeds the predetermined limit value and/or if the communications module receives a command for polling or transmitting (paragraphs 0019, 0021, 0041-0042 and 0053: “The processor 24 receives digitized data from the diagnostics block 22, can send or receive data from the network 14 through the communications block 20, and can respond to polling requests transmitted through the network 16 and directed to the diagnostics module 10. The processor 24 can optionally be configured to communicate with the network control processor only if a fault is detected, or if a request for data is received from the control processor”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vogt into Kim’s teaching because it would provide for the purpose of the diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor (Vogt, paragraph 0019).
Chakraborty further discloses storing the converted electrical energy in an energy storage unit of the communications module up to a predetermined limit value (paragraphs 0055-0056: “When vibration is detected, at operation 258, the electro-mechanical energy-harvesting device converts the mechanical vibration into electrical voltage by charging the capacitor or battery at operation 260, as the case may be. As long as the energy level threshold is not reached (operation 262), all circuits continue to remain in sleep mode and the capacitor or battery continues to charge. When the threshold is reached at operation 262, the tracking device can communicate with the remote receiver.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chakraborty into Kim’s teaching and Vogt’s teaching because it would provide for the purpose of the energy-harvesting device provides additional power to the battery on a temporary basis, when the battery level is low, until the battery can be replaced. For embodiments where the battery is a rechargeable battery, the energy-harvesting device provides energy to charge the battery and augment the existing charge (Chakraborty, paragraph 0006).

As per claim 20, Ki discloses wherein the capturing of the electrical and/or physical variable includes the transducer unit converting into electrical energy voltage/current pulses on the communication loop emitted by the superordinate unit or by the field device (FIG. 2; paragraphs 0019, 0029 and 0064: “the energy harvester 210 collects at least one kind of energy generated by running of the railroad vehicle, converts the energy into electric energy, and supplies the electric energy as a power source for a sensing operation, a signal process with respect to a sensing value, and wireless communication of the sensing value.”).

As per claim 23, Kim does not explicitly disclose sending by the reception unit the polled diagnosis data to a control station of the installation.
Vogt further discloses sending by the reception unit the polled diagnosis data to a control station of the installation (paragraphs 0019, 0021, 0041-0042 and 0053).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vogt into Kim’s teaching because it would provide for the purpose of the diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor (Vogt, paragraph 0019).

As per claim 25, Kim discloses wherein the step of wirelessly transmitting the polled diagnosis data to the reception unit is performed by the communications module (paragraphs 0055, 0058, and 0082-0083).
Vogt further discloses transmitting the polled diagnosis data to the reception unit is performed by the communications module after each polling of the diagnosis data (paragraphs 0019, 0021, 0041-0042 and 0053: “The processor 24 receives digitized data from the diagnostics block 22, can send or receive data from the network 14 through the communications block 20, and can respond to polling requests transmitted through the network 16 and directed to the diagnostics module 10. The processor 24 can optionally be configured to communicate with the network control processor only if a fault is detected, or if a request for data is received from the control processor”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vogt into Kim’s teaching because it would provide for the purpose of the diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor (Vogt, paragraph 0019).

As per claim 26, Kim discloses transmitting the collected diagnosis data wirelessly to the reception unit at defined time intervals (paragraphs 0018, 0025 and 0075: a real time is considered as a defined time intervals).
Vogt further discloses combining (paragraphs 0009, 0011, 0042 and 0053: “The diagnostic information received from the diagnostic module 10a can be used by the control processor 44 itself, or may be transferred by the control processor 44 to a separate maintenance module (not shown) off the network for more sophisticated numerical analysis of the performance, current operating state, and predicted future operating states of the network and the various field devices.”) the polled diagnosis data in the communications module (paragraphs 0009 and 0041).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vogt into Kim’s teaching because it would provide for the purpose of the diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor (Vogt, paragraph 0019).

As per claim 27, Kim discloses a communications module, comprising:
a transducer unit embodied to convert an electrical and/or a physical variable into electrical energy (FIG. 2; paragraphs 0019, 0029 and 0064: “the energy harvester 210 collects at least one kind of energy generated by running of the railroad vehicle, converts the energy into electric energy, and supplies the electric energy as a power source for a sensing operation, a signal process with respect to a sensing value, and wireless communication of the sensing value.”); and 
a transmission unit embodied to wirelessly transmit the diagnosis data to a reception unit (paragraphs 0055, 0058, and 0082-0083).
Kim discloses converted electrical energy (FIG. 2; paragraphs 0019, 0029 and 0064), and wirelessly transmitting the diagnosis data from the communications module to a reception unit (paragraphs 0055, 0058, and 0082-0083), however, Kim does not explicitly disclose polled diagnosis data; an energy storage unit connected with the transducer unit and embodied to store the converted electrical energy; and a polling unit configured to poll diagnosis data of a field device.
Vogt further discloses polled diagnosis data (paragraphs 0019, 0021, 0041-042 and 0053); and 
a polling unit configured to poll diagnosis data of a field device (paragraphs 0019, 0021, 0041-0042 and 0053: “The diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vogt into Kim’s teaching because it would provide for the purpose of the diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor (Vogt, paragraph 0019).
Chakraborty further discloses an energy storage unit connected with the transducer unit and embodied to store the converted electrical energy (paragraphs 0055-0056: “When vibration is detected, at operation 258, the electro-mechanical energy-harvesting device converts the mechanical vibration into electrical voltage by charging the capacitor or battery at operation 260, as the case may be. As long as the energy level threshold is not reached (operation 262), all circuits continue to remain in sleep mode and the capacitor or battery continues to charge. When the threshold is reached at operation 262, the tracking device can communicate with the remote receiver.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chakraborty into Kim’s teaching and Vogt’s teaching because it would provide for the purpose of the energy-harvesting device provides additional power to the battery on a temporary basis, when the battery level is low, until the battery can be replaced. For embodiments where the battery is a rechargeable battery, the energy-harvesting device provides energy to charge the battery and augment the existing charge (Chakraborty, paragraph 0006).

 As per claim 29, Kim does not explicitly disclose wherein the energy storage unit is formed by a capacitor, a double-layer capacitor, a super capacitor, or a battery.
Chakraborty further discloses wherein the energy storage unit is formed by a capacitor, a double-layer capacitor, a super capacitor, or a battery (paragraphs 0055-0056: “When vibration is detected, at operation 258, the electro-mechanical energy-harvesting device converts the mechanical vibration into electrical voltage by charging the capacitor or battery at operation 260, as the case may be. As long as the energy level threshold is not reached (operation 262), all circuits continue to remain in sleep mode and the capacitor or battery continues to charge. When the threshold is reached at operation 262, the tracking device can communicate with the remote receiver.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chakraborty into Kim’s teaching and Vogt’s teaching because it would provide for the purpose of the energy-harvesting device provides additional power to the battery on a temporary basis, when the battery level is low, until the battery can be replaced. For embodiments where the battery is a rechargeable battery, the energy-harvesting device provides energy to charge the battery and augment the existing charge (Chakraborty, paragraph 0006).

As per claim 31, Kim discloses wherein the transducer unit includes at least one photodiode or at least one photovoltaic cell (paragraph 0006).

As per claim 32, Kim discloses wherein the transducer unit includes at least one induction coil (paragraphs 0023-0024) or at least one antenna (paragraphs 0112 and 0116).

As per claim 33, Kim discloses a module housing enclosing the transducer unit (FIG. 2; block 200), and wherein the transmission unit is located in the module housing (FIG. 2; block 200).
Vogt further discloses the polling unit (paragraphs 0019, 0021, 0041-0042 and 0053).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vogt into Kim’s teaching because it would provide for the purpose of the diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor (Vogt, paragraph 0019).
Chakraborty further discloses the energy storage unit (paragraphs 0055-0056).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chakraborty into Kim’s teaching and Vogt’s teaching because it would provide for the purpose of the energy-harvesting device provides additional power to the battery on a temporary basis, when the battery level is low, until the battery can be replaced. For embodiments where the battery is a rechargeable battery, the energy-harvesting device provides energy to charge the battery and augment the existing charge (Chakraborty, paragraph 0006).

As per claim 35, Kim discloses a system for transmitting diagnosis data from a field device in an installation for process automation (FIGs. 1-2; paragraphs 0054-0055 and 0079-0081: “The railroad vehicle monitoring system 100 may transmit railroad vehicle status/diagnostic information including the sensing data about a status of each attached equipment to an external train control system 900”), comprising:
a superordinate unit in communication with the field device (FIGs. 1-2; paragraphs 0075-0076: status monitor device 400) via a communications loop (FIGs. 1-2; a communication between components (senders/receivers));
a transducer unit embodied to capture an electrical and/or physical variable and convert the electrical and/or physical variable into electrical energy (FIG. 2; paragraphs 0019, 0029 and 0064: “the energy harvester 210 collects at least one kind of energy generated by running of the railroad vehicle, converts the energy into electric energy, and supplies the electric energy as a power source for a sensing operation, a signal process with respect to a sensing value, and wireless communication of the sensing value.”);
a transmission unit (paragraphs 0055, 0058, and 0082-0083); and 
a reception unit (paragraphs 0055, 0058, and 0082-0083),
transmit the diagnosis data to the reception unit via a wireless radio link (paragraphs 0055, 0058, and 0082-0083).
Kim discloses converted electrical energy (FIG. 2; paragraphs 0019, 0029 and 0064), and transmit the diagnosis data to the reception unit via a wireless radio link (paragraphs 0055, 0058, and 0082-0083), however, Kim does not explicitly disclose polled diagnosis data; a communications module connected to the communication loop in parallel with the field device, the communications module including: an energy storage unit connected downstream of the transducer unit and embodied to store electrical energy from the transducer unit; a polling unit; and wherein the communications module is configured to poll diagnosis data from the field device and transmit the polled diagnosis data to the reception unit as soon as a predetermined limit value of stored energy is reached in the energy storage unit of the communications module or when the communications module receives a command for polling or transmitting.
Vogt further discloses polled diagnosis data (paragraphs 0019, 0021, 0041-042 and 0053);
a communications module connected to the communication loop in parallel with the field device (paragraph 0062: “In such embodiments the network field device could be located essentially anywhere in the network--including at the power supply end of the trunk or on any spur in parallel with any field device.”);
and wherein the communications module is configured to poll diagnosis data from the field device (paragraphs 0019, 0021, 0041-0042 and 0053: “The diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor.”) and 
transmit the polled diagnosis data to the reception unit as soon as a predetermined limit value of stored energy is reached in the energy storage unit of the communications module or when the communications module receives a command for polling or transmitting (paragraphs 0019, 0021, 0041-0042 and 0053: “The processor 24 receives digitized data from the diagnostics block 22, can send or receive data from the network 14 through the communications block 20, and can respond to polling requests transmitted through the network 16 and directed to the diagnostics module 10. The processor 24 can optionally be configured to communicate with the network control processor only if a fault is detected, or if a request for data is received from the control processor”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vogt into Kim’s teaching because it would provide for the purpose of the diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor (Vogt, paragraph 0019).
Chakraborty further discloses the communications module including: an energy storage unit connected downstream of the transducer unit and embodied to store electrical energy from the transducer unit (paragraphs 0055-0056: “When vibration is detected, at operation 258, the electro-mechanical energy-harvesting device converts the mechanical vibration into electrical voltage by charging the capacitor or battery at operation 260, as the case may be. As long as the energy level threshold is not reached (operation 262), all circuits continue to remain in sleep mode and the capacitor or battery continues to charge. When the threshold is reached at operation 262, the tracking device can communicate with the remote receiver.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chakraborty into Kim’s teaching and Vogt’s teaching because it would provide for the purpose of the energy-harvesting device provides additional power to the battery on a temporary basis, when the battery level is low, until the battery can be replaced. For embodiments where the battery is a rechargeable battery, the energy-harvesting device provides energy to charge the battery and augment the existing charge (Chakraborty, paragraph 0006).

As per claim 36, Kim discloses wherein the reception unit is designed such that the reception unit has a communications link to a control station of the installation via a wireless or wired network and provides the transmitted diagnosis data to the control system via the network (FIGs. 1-2; paragraphs 0054-0055 and 0079-0081).


Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in further view of Vogt and Chakraborty, as applied to claim 19, and further in view of US 2007/0039643 to Luo.

As per claim 21, Kim does not explicitly disclose wherein the reception unit includes a light source and the transducer unit receives emitted light of the light source and converts the received light into electrical energy.
Luo further discloses wherein the reception unit includes a light source (paragraph 0021) and the transducer unit receives emitted light of the light source and converts the received light into electrical energy (paragraph 0021).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Luo into Kim’s teaching, Vogt’s teaching and Chakraborty’s teaching because it would provide for the purpose of a solar power collecting plate mounted on an outer surface of the top wall of the outer housing and adapted to convert solar power into electrical energy (Luo, paragraph 0009).

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in further view of Vogt and Chakraborty, as applied to claim 19, and further in view of US 2017/0025857 to Matthews.
As per claim 22, Kim does not explicitly disclose wherein the reception unit includes a radio module which emits an electromagnetic field, and wherein the transducer unit receives at least a part of the emitted electromagnetic field of the radio module and converts the received electromagnetic field into electrical energy.
Matthews further discloses wherein the reception unit includes a radio module which emits an electromagnetic field (paragraph 0060), and wherein the transducer unit receives at least a part of the emitted electromagnetic field of the radio module and converts the received electromagnetic field into electrical energy (paragraph 0060).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Matthews into Kim’s teaching, Vogt’s teaching and Chakraborty’s teaching because it would provide for the purpose of In order to receive the electrical energy, the power draining devices 30 have power receivers 38, which are configured to intercept the path of electromagnetic waves 16 and convert them into current (e.g., alternating current) and thus usable electrical energy (Matthews, paragraph 0060).

Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in further view of Vogt and Chakraborty, as applied to claim 19, and further in view of US 2013/0340977 to Singleton.

As per claim 24, Kim does not explicitly disclose the reception unit supplementing the diagnosis data with additional information including an identification of the field device and/or a time stamp.
Singleton further discloses the reception unit supplementing the diagnosis data with additional information including an identification of the field device and/or a time stamp (paragraph 0348).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Singleton into Kim’s teaching, Vogt’s teaching and Chakraborty’s teaching because it would provide for the purpose of inserting the current timestamp to indicate the time the packet was received (Singleton, paragraph 0348).

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in further view of Vogt and Chakraborty, as applied to claim 27, and further in view of US 2008/0307143 to Lin.

As per claim 28, Kim discloses wherein the communications module includes terminals or insulation displacement terminals embodied to connect the communications module to the cables of a communications loop (paragraph 0074).
Lin further discloses wherein the communications loop is not interrupted when the communications module is connected to the communications loop (paragraphs 0009 and 0032).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Lin into Kim’s teaching, Vogt’s teaching and Chakraborty’s teaching because it would provide for the purpose of The said IO output module (block) 14 can be connected to or separated from the expansion board independently through hot plug-in (replacement) method under the situation without shutting down host system and also ensure other IO output module (block) 14 in use to continue operation without interrupting or shutting down the operation of the whole system, which is extremely convenient to user in the repair of replacement or regular maintenance and, a great innovative revolution (Lin, paragraph 0032).

Claims 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in further view of Vogt and Chakraborty, as applied to claim 27, and further in view of US 2001/0016688 to Moore et al. (hereafter “Moore”).

As per claim 30, Kim does not explicitly disclose wherein the transducer unit is formed by at least one rectifier circuit, including a diode-, detector-, half- or full-rectifier, which is connected to the communications loop.
Moore further discloses wherein the transducer unit is formed by at least one rectifier circuit, including a diode-, detector-, half- or full-rectifier, which is connected to the communications loop (paragraph 0020).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Moore into Kim’s teaching, Vogt’s teaching and Chakraborty’s teaching because it would provide for the purpose of The rectifier circuit 45 preferably couples to the transducer excitation signal at the output of the preamplifier 22 to assure the strongest signal possible for rectification (Moore, paragraph 0020).

Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in further view of Vogt and Chakraborty, as applied to claim 27, and further in view of US 2016/0337700 to Wilson et al. (hereafter “Wilson”).

As per claim 34, Kim discloses a module housing enclosing the transducer unit (FIG. 2; block 200).
Vogt further discloses the polling unit (paragraphs 0019, 0021, 0041-0042 and 0053).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vogt into Kim’s teaching because it would provide for the purpose of the diagnostic module obtains its power from the communications network like a conventional networked-powered field device, communicates to the control processor over the network utilizing the Foundation Fieldbus H1 protocol, and can be polled by the control processor (Vogt, paragraph 0019).
Chakraborty further discloses the energy storage unit (paragraphs 0055-0056).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chakraborty into Kim’s teaching and Vogt’s teaching because it would provide for the purpose of the energy-harvesting device provides additional power to the battery on a temporary basis, when the battery level is low, until the battery can be replaced. For embodiments where the battery is a rechargeable battery, the energy-harvesting device provides energy to charge the battery and augment the existing charge (Chakraborty, paragraph 0006).
Wilson further discloses wherein the transmission unit has a separate housing and is connected to the communications module via an interface (paragraph 0018).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Wilson into Kim’s teaching, Vogt’s teaching and Chakraborty’s teaching because it would provide for the purpose of represent a plurality of interfaces to support communication in accordance with a plurality of communications standards (Wilson, paragraph 0018).

Conclusion
Related Arts:
US 2007/0013194 to Calley
 [0011] The turbine of the present invention provides power at a relatively high voltage level (e.g., around 100 V or 200 V or more, compared with the typical 12, 24, 36, or 48 VDC output of small prior art wind turbines), thereby allowing the wind turbine to be located remotely from a load that it is serving, without significant electrical losses. A backup battery or a DC load can be connected to the power output from the wind turbine by interfacing such a component through a device for producing an appropriate output, if necessary, such as a bi-directional inverter that allows power to flow out and into the inverter and, as appropriate, back to the supply (e.g., the battery), as is typical for inverters designed to run, among other things, inductive loads, that could cause voltage spikes if the inverter were not capable of absorbing power and directing such power back to the battery. For example, a battery can be connected to the wind turbine that is separate from the turbine system (e.g., for use for separate storage of energy), a battery can be connected as backup to the grid (e.g., as a battery backup for residential use, in the event of loss of turbine output), or a load can be connected without the use of a battery. When connected to a battery, excess power can be stored until a time when the load is higher than the wind turbine output, for example. Other DC and AC loads may similarly be connected to the output of the wind turbine, including a pump, a compressor, a heater, a cathodic protection device, a DC to DC converter, an electrolizer, and/or a transformer. 

US 2003/0233165 to Hein
[0043] In an embodiment, the access points 113 communicate with controlling computers 105 which travel with the orderfillers throughout the inventory storage area via wireless radio frequency (RF) signals. The access points 113 each have a limited data transmission range. In order to insure that all areas of the inventory storage area are covered, the access points 113 may be evenly distributed throughout the inventory storage area. As a controlling computer 105 travels through different regions of the inventory storage area, the access point 113 which communicates with the controlling computer 105 changes. Although the active access point 113 changes, communications between the controlling computers 105 and the server computer 103 are never interrupted. Location verification devices 111 are placed throughout the inventory storage area on the inventory storage shelves. During the order filling process, the controlling computers 105 communicate with the location verification devices 111 via short range wireless signals. The communications range may be limited, so the controlling computers 105 may only be able to communicate with location verification devices 111 which are less than about 3 meters in distance from controlling computers 105. 
US 2011/0134937 to Lichoulas
[0030] Using a combination of Base Unit, Add-on Module and Universal Mounting Bracket allows for the removal and replacement of devices during upgrades without the need to interrupt the existing network wiring within the NID and allows hook up outside of the NID, providing easier access for torque tools, wrenches, connectors, and the like. 

Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C DAO/            Primary Examiner, Art Unit 2193